                               United States District Court
                             Western District of North Carolina
                                    Asheville Division

 James Darin Sisk,                       )           JUDGMENT IN CASE
                                         )
                Plaintiff,               )             1:18-cv-00366-MR
                                         )
                     vs.                 )
                                         )
 Kevin Holden, et al.,                   )
                                         )
              Defendants.                )

DECISION BY COURT. This action having come before the Court by Motion and a decision
having been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 29, 2020 Order.

                                                December 29, 2020




          Case 1:18-cv-00366-MR Document 26 Filed 12/29/20 Page 1 of 1
